 

Exhibit 10.1**

AMENDMENT NO. 5

TO

LICENSE AGREEMENT

THIS AMENDMENT NO. 5 TO THE LICENSE AGREEMENT (this “Amendment No. 5”) is
effective as of January 1, 2014 and is entered into by and between ABG Juicy
Couture, LLC, as successor in interest to L.C. Licensing, Inc. (“Licensor”) on
the one hand, and Movado Group, Inc. (“Licensee”) on the other hand, concerning
that certain License Agreement effective as of November 18, 2005 (the “License
Agreement”) and amended as of September 28, 2009 (“Amendment No. 1”), December
6, 2010 (“Amendment No. 2”), June 1, 2011 (“Amendment No. 3”) and September 28,
2012 (“Amendment No. 4”). The License Agreement, Amendment No. 1, Amendment No.
2, Amendment No. 3 and Amendment No. 4 shall be referred to herein, individually
and collectively, as the “Agreement”.

1.

Defined Terms: Except as otherwise defined herein, all capitalized terms used
herein shall have the meaning ascribed to them in the Agreement. For the
avoidance of doubt, references to the “Agreement” in both the Agreement and this
Amendment No. 5 shall mean the Agreement as modified by this Amendment No. 5.

2.

Licensor: As of November 6, 2013 (the “Closing Date”), all references to L.C.
Licensing, Inc. in the Agreement shall be replaced with ABG Juicy Couture, LLC,
a Delaware limited liability company (or “Licensor”). For the avoidance of
doubt, Notwithstanding anything contained in Section 20 of the Agreement to the
contrary, the address for Licensor in the Agreement, and the ‘copy to’ address,
shall be deleted in their entirety and replaced with the following:

“ABG Juicy Couture, LLC

c/o Authentic Brands Group, LLC

100 West 33rd Street, Suite 1007

New York, NY 10001”

3.

Licensed Marks (Schedule 1.2): As of November 21, 2014, Schedule 1.2 of the
Agreement shall be deleted in its entirety and replaced with the schedule
attached hereto as Schedule 1.2, which is incorporated herein by this reference.

4.

Contract Year; Contract Quarter: As of the Closing Date, Section 1.9 of the
Agreement shall be deleted in its entirety and replaced with the following: “The
term “Contract Year” means the First Contract Year, the period of twelve (12)
months commencing on the day following the end of the First Contract Year, and
the twelve (12) month period commencing on each January 1 thereafter for the
Initial Term and any Renewal Term. The term “Calendar Quarter” means each of the
following three (3) month periods during a given calendar year beginning with
January 1 and ending December 31: from January 1 through March 31; from April 1
through June 30; from July 1 through September 30; and from October 1 through
December 31.” As such, all references to ‘Fiscal Year’ in the Agreement (if any)
shall be replaced with references to ‘Contract Year’, (b) all references ‘Fiscal
Quarter’ in the Agreement (if any) shall be replaced with references to
‘Calendar Quarter.”

5.

LCI Standards: Both parties acknowledge that Licensor’s parent company is
Authentic Brands Group, LLC (“ABG”) and as such, as of the Closing Date: (a) all
references to ‘LCI’ or ‘Liz Claiborne, Inc.’ in the Agreement shall be replaced
with references to ‘ABG’, (b) all references to ‘LCI Standards’ in the Agreement
shall be changed to ‘ABG Standards’, and (c) all references to Juicy Couture,
Inc. in the Agreement shall be replaced with references to Licensor.

6.

Licensee / Factory Profile (Schedule 2.3(b)): From and after the date hereof,
Schedule 2.3(b) of the Agreement shall be deleted in its entirety and replaced
with the schedule attached hereto as Schedule 2.3(b), which is incorporated
herein by this reference.

7.

Term (Schedule 3.1): From and after the date hereof, Schedule 3.1 of the
Agreement shall be deleted in its entirety and replaced with the schedule
attached hereto as Schedule 3.1, which is incorporated herein by this reference.

 

**CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM PAGES 2, 3 AND 9
– 13  AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“1934
ACT”).

1

--------------------------------------------------------------------------------

 

8.

Events of Default: As  of  the Effective Date, Section 3.3(b) of the Agreement
shall be deleted in its entirety and replaced with the following: “If Licensee
or Licensor institutes proceedings to be adjudicated  a voluntary bankrupt or
insolvent, or consents to the filing of a bankruptcy proceeding against it, or
files a petition or answer seeking reorganization or arrangement under any
bankruptcy act or any other similar applicable law of any country, or consents
to the appointment of a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency for itself, or any of its property, or makes an
assignment for the benefit of creditors, or is unable to pay its debts generally
as they become due, or shall cease doing business as a going concern, or
corporate action is taken by it in furtherance of any of the foregoing purposes;
provided, however, that any financing by done Licensor in the ordinary course of
business shall not be deemed an assignment for the benefit of creditors for
purposes of this Agreement; or”

9.

Minimum Net Sales (Schedule 3.3(g)): From and after the date hereof, Schedule
3.3(g) of the Agreement shall be deleted in its entirely and replaced with the
schedule attached hereto as Schedule 3.3(g), which is incorporated herein by
this reference.

10.

Sales of Licensed Merchandise to Licensor & Licensor’s Affiliates: From and
after the date hereof, the following shall be added to the end of Section
4.4(a): “All such sales of Licensed Merchandise by Licensee pursuant to this
Section shall be at a discount of      *     off of Licensee’s local,
territory-specific wholesale price for such Licensed Merchandise.”

11.

Sales Representatives: As of the Closing Date, Section 4.6 of the Agreement
shall be deleted in its entirety and replaced with the following: “Licensee is
permitted to enter into arm’s length agreements with Licensor’s distributors
and/or either of their sales representatives to solicit orders of Licensed
Merchandise on behalf of Licensee.”

12.

Standards and Quality; Merchandise Approvals: As of the Closing Date, all
references to “Los Angeles” in the Agreement shall be replaced with “New York
City”.

13.

Approvals; RoyaltyZone: Licensor shall have the right to approve any and all
uses of the Licensed Marks pursuant to the Agreement, including, without
limitation, Licensed Merchandise, Packaging and all advertising and promotion of
the Licensed Merchandise done by Licensee and any of its affiliates. From and
after the date hereof, Licensor hereby reserves the right to modify the process
for approvals (set forth in Section 6 of the Agreement) and submission of
royalty and sales reports (set forth in Section 11 of the Agreement) on
reasonable advance written notice to Licensee. In no event shall Licensor modify
the timing or frequency of the same without Licensee’s prior written
approval. Licensor has adapted its systems and processes to accommodate the
services provided by RoyaltyZone, detailed explanation of which can be found at:
www.royaltyzone.com (“RoyaltyZone”). Licensee shall comply with the reporting
and submissions process via RoyaltyZone. Licensor’s silence or failure to
respond to a request for approval shall be deemed Licensor’s disapproval of that
approval request.

14.

Samples: From and after the date hereof, Section 6.8 of the Agreement shall be
deleted in its entirety and replaced with the following: “Licensee will furnish
Licensor, free of charge, with the following for each of the five (5) lines
developed each year hereunder: (i) two (2) complete sets of production samples
(which may be without moving parts) for Licensor New York showroom; (ii) ten
(10) timepieces of their choice for any persons to whom Licensor desires to give
them; and (iii) a reasonable number of timepieces for celebrity placement.”

15.

National Advertising, Marketing and Cooperative Advertising (Schedule 7.2): From
and after the date hereof, Schedule 7.2 of the Agreement shall be deleted in its
entirety and replaced with the schedule attached hereto as Schedule 7.2, which
is incorporated herein by this reference.

16.

Image Fund Payment (Schedule 7.3): From and after the date hereof:

(a)

Schedule 7.3 of the Agreement shall be deleted in its entirety and replaced with
the schedule attached hereto as Schedule 7.3, which is incorporated herein by
this reference.

(b)

The first (1st) sentence of Section 7.3(d) of the Agreement shall be deleted in
its entirety and replaced with the following: “Licensee shall compute the Image
Fund Payment on a quarterly basis at the beginning of each calendar quarter, and
Licensee shall pay to Licensor the quarterly portion of the Image Fund Payment
on the first (1st) day of each calendar quarter (e.g., January 1, April 1, July
1 and October 1).”

 

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

2

--------------------------------------------------------------------------------

 

(c)

Upon execution of this Amendment, Licensee shall submit to Licensor, for
Licensor’s review and approval, a detailed account of Licensee’s Co-Op Spend (as
defined in Schedule 7.2) during Contract Year 10 (2014), including actual
invoices and other support documentation (“2014 Report”). Upon Licensor’s
approval of the 2014 Report, and so long as Licensee’s Co-Op Spend in Contract
Year 10 (2014) actually exceeded     *     (“2014 Threshold”), then Licensor
shall reimburse Licensee for up to     *     of additional Co-Op Spend actually
spent by Licensee in excess of the 2014 Threshold, upon Licensee’s submission to
Licensor of actual invoices and other support documentation for the same.

(d)

Beginning with Contract Year 11 (2015) through and including the remainder of
the Term, Licensee shall, no later than thirty (30) days prior to the beginning
of each Calendar Quarter, submit to Licensor, for Licensor’s review and
approval, a comprehensive written marketing plan, inclusive of budget, detailing
Licensee’s planned Co-Op Spend for such upcoming Calendar Quarter (each, a
“Co-Op Report”). So long as Licensor has approved each Co-Op Report, and so long
as Licensee’s Co-Op Spend for the applicable Contract Year actually exceeds   
*   (“CY Threshold”), as evidenced by actual invoices and other support
documentation, then Licensor shall reimburse Licensee for up to    *   of
additional Co-Op Spend actually spent by Licensee during the same Calendar
Quarter in excess of the CY Threshold (“CY Limit”) (if any), within thirty (30)
days of Licensee’s submission to Licensor of an invoice for such amount.

(e)

For purposes of the Agreement, “Excess Marketing Spend” shall be defined as any
amounts spent by Licensee in each Contract Year on: (i) co-op advertising for
the Licensed Merchandise that is in excess of the CY Limit, and (ii) general
marketing and/or advertising expenses related to the Licensed Merchandise (e.g.,
personnel, etc.) (but specifically excluding the National Advertising, Marketing
and Cooperative Advertising spend and any amounts spent by Licensee pursuant to
Section 16(d) above). Licensee shall be permitted to request reimbursement from
Licensor for each of Licensee’s Excess Marketing Spend by delivering a summary
of each payment out of the Excess Marketing Spend to Licensor, inclusive of all
details and support materials reasonably requested by Licensor (“EMS
Summary(ies)”), which EMS Summaries shall be delivered to, and signed by,
Licensor. Licensee shall review and approve invoices that are received by
Licensee for all amounts included in previously submitted EMS Summaries
(“Invoice(s)”), and shall, from time to time, submit the Invoices, along with
the signed copy of the EMS Summaries (“Reimbursement Request”), to Licensor.
Within thirty (30) days of Licensor’s receipt of any Reimbursement Request,
Licensor shall make payment to Licensee out of the IFP Account (if any) in
accordance therewith. In no event shall Licensor be required to pay Licensee any
amount in excess of the then-current IFP Account. For the avoidance of doubt,
Licensee shall not be permitted to credit Excess Marketing Spend towards
achieving the CY Threshold.

17.

Buy Meetings: From and after the date hereof, Section 7.7 of the Agreement shall
be deleted in its entirety and replaced with the following: “Licensee shall
participate, at Licensee’s sole cost and expense, in no more than four (4) Juicy
Couture global sales / buy meetings per Contract Year (“Buy Meeting(s)”), in
each case scheduled by Licensor.”

18.

Guaranteed Minimum Royalty (Schedule 8.2): From and after the date hereof,
Schedule 8.2 of the Agreement shall be deleted in its entirety and replaced with
the schedule attached hereto as Schedule 8.2, which is incorporated herein by
this reference.

19.

Interest on Late Payments: As of the Effective Date, the first (1st) sentence of
Section 11.2 of the Licensed Agreement shall be deleted in its entirety and
replaced with the following: “If any payment due to Licensor hereunder is
delayed for any reason, interest, compounded monthly, will accrue on the unpaid
amount of such payment at the prime rate (as defined), plus five percent (5%)
(the “Default Rate”) from and after the date upon which said payment is due
until the date payment is actually received.”

20.

Audit: As of the Effective Date, all references to “Sales Royalties” in Section
11.3 of the Agreement shall be deleted in their entirety and replaced with “any
amount”.

 

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

3

--------------------------------------------------------------------------------

 

21.

Payments to Licensor: Notwithstanding anything contained in Section 11.4 of the
Agreement to the contrary, all payments to Licensor shall be made by wire
transfer to the following account:

Payee:  ABG Intermediate Holdings 2, LLC

Bank of America

One Bryant Park

New York, NY 10036

Account Number: 4427792434

ABA Routing Number (for domestic wires): 026009593 (wire) or 021000322 (ach).

Swift Code (for international wires): BOFAUS3N

In each case reference: Movado / Calendar Quarter

22.

Effect of Expiration or Termination: As of the Closing Date:

(a)

The first (1st) sentence of Section 12.3 of the Agreement shall be deleted in
its entirety and replaced with the following: “So long as this Agreement: (i)
has expired pursuant to its terms (e.g., it was not terminated by Licensor for
any reason pursuant to the terms of this Agreement, other than pursuant to
Section 3.3(g) of the Agreement), (ii) was terminated by Licensee pursuant to
the express terms of Section 3.3 of this Agreement (provided that notice of
termination sent pursuant to Section 3.3 is not after and/or in response to a
breach notice sent by Licensor to Licensee), or (iii) was terminated by Licensor
pursuant to Section 3.3(g) of the Agreement for Licensee’s failure to meet
Minimum Net Sales as specified therein), then: Licensee may complete (but only
in accordance with the terms and conditions of this Agreement) production of
Approved Licensed Merchandise which is in process, or for which written orders
have been received from customers, all as of the date of expiration of this
Agreement. In the event this Agreement is: (A) terminated by Licensor for any
reason other than pursuant to Section 3.3(g) (for Licensee’s failure to meet
Minimum Net Sales as specified therein), or (B) terminated by Licensee after
and/or in response to a breach notice sent by Licensor to Licensee, then:
Licensee shall immediately cease production of Approved Licensed Merchandise
which is in process, or for which written orders have been received from
customers, all as of the date of termination of this Agreement.”

(b)

The first (1st) sentence of Section 12.4 of the Agreement shall be deleted in
its entirety and replaced with the following: “So long as this Agreement: (i)
has expired pursuant to its terms (e.g., it was not terminated by Licensor for
any reason pursuant to the terms of this Agreement, other than pursuant to
Section 3.3(g) of the Agreement), (ii) was terminated by Licensee pursuant to
the express terms of Section 3.3 of this Agreement (provided that notice of
termination sent pursuant to Section 3.3 is not after and/or in response to a
breach notice sent by Licensor to Licensee), or (iii) was terminated by Licensor
pursuant to Section 3.3(g) of the Agreement for Licensee’s failure to meet
Minimum Net Sales as specified therein), then: to the extent that the Inventory
Purchase Option is not exercised in full with respect to all Licensed
Merchandise subject thereto, and if Licensee is not in default under this
Agreement (other than pursuant to Section 3.3(g) of the Agreement), Licensee may
use the Licensed Mark(s) (“Royalty Option”) on a non-exclusive basis in
connection with the sale of Approved Licensed Merchandise as to which an
Inventory Purchase Option was not exercised for the six (6) month period
immediately following the expiration of the applicable Purchase Option Period,
provided Licensee fully complies with the provisions of this Agreement in
connection with such disposal. In the event this Agreement is: (A) terminated by
Licensor for any reason other than pursuant to Section 3.3(g) (for Licensee’s
failure to meet Minimum Net Sales as specified therein), or (B) terminated by
Licensee after and/or in response to a breach notice sent by Licensor to
Licensee, then: Licensee shall have no Royalty Option.”

23.

Non-Compete: From and after the date hereof, the list of ‘Competing Brands’ set
forth in the last sentence of Section 13.1(a) shall be deleted in its entirety
and replaced with the following: “Chloe, Diesel, Mix Sixty, Seven for All
Mankind, Earl Jeans, Theory, Camp Beverly Hills, Kate Spade, Diane von
Furstenberg, Marni, Citizens of Humanity, Limited Brands (including, without
limitation, Pink, Victoria’s Secret and Express) and Wildfox.”

24.

Works Made for Hire: As of the Effective Date, the second (2nd) sentence of
Section 14.4 of the Agreement shall be deleted in its entirety and replaced with
the following: “Licensee acknowledges and agrees that any and all intellectual
property rights arising from or relating to the Licensed Marks and Licensed
Merchandise that are created or developed by or on behalf of Licensee under this
Agreement and that qualify as works of authorship, belong to Licensor and are
“works made for hire” as defined in Section 101 et seq. of the United States
Copyright Act, Title 17, United States Code (“Copyright Act”).  To the extent
any rights in and to a Licensed Mark or any Licensed Merchandise are not “works
made for hire” as defined in the Copyright Act, Licensee hereby assigns any and
all such rights, at such time as they may be deemed to accrue, to Licensor.”

4

--------------------------------------------------------------------------------

 

25.

Equitable Relief: From and after the date hereof, Section 16 of the Agreement
shall be deleted in its entirety and replaced with the following:

“The Licensee acknowledges that any breach by Licensee shall cause Licensor
irreparable harm for which there is no adequate remedy at law, and in the event
of such breach, Licensor shall be entitled to, in addition to other available
remedies, injunctive or other equitable relief, including, without limitation,
interim or emergency relief, including, without limitation, a temporary
restraining order or injunction, before any court with applicable jurisdiction,
to protect or enforce its rights. All rights and remedies conferred upon or
reserved to the parties in this Agreement shall be cumulative and concurrent and
shall be in addition to all other rights and remedies available to such parties
at law or in equity or otherwise, including, without limitation, requests for
temporary and/or permanent injunctive relief.  Such rights and remedies are not
intended to be exclusive of any other rights or remedies and the exercise by
either party of any right or remedy herein provided shall be without prejudice
to the exercise of any other right or remedy by such party provided herein or
available at law or in equity.”

26.

Governing Law: From and after the date hereof, the following shall be added to
the end of Section 21.1(c) of the Agreement: “With respect to Licensor’s right
to injunctive relief, Licensor may seek an injunction before any court of
competent jurisdiction, not limited to a court located in New York, New York and
Licensee agrees not to contest the jurisdiction of any such court nor assert, by
way of motion, defense or otherwise, that the Agreement or the subject matter
hereof may not be enforced in or by such court.”

27.

Except as modified by this Amendment No. 5, all terms and conditions of the
Agreement shall remain in full force and effect.

28.

This Amendment No. 5 may be signed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.  Facsimile, photographic and/or PDF copies of counterpart
signature pages shall be deemed original counterpart pages for all purposes
hereunder.

29.

This Amendment No. 5 shall be governed by, and construed in accordance with, the
law of the State of New York applicable to contracts made and to be performed in
the State of New York, without regard to conflicts of law principles.

30.

In the event one or more of the provisions of this Amendment No. 5 should, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions of this Amendment No. 5, and this Amendment No. 5 shall be construed
as if such invalid, illegal or unenforceable provision had never been contained
herein.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5 as of
the date first set forth above.

 

AGREED AND ACCEPTED:

 

AGREED AND ACCEPTED:

Movado Group, Inc.

 

ABG Juicy Couture, LLC

 

 

 

 

 

 

 

By:

 

/s/ Timothy F. Michno

 

By:

 

/s/ Terri DiPaolo

 

 

 

 

 

 

 

Print:

 

Timothy F. Michno

 

Print:

 

Terri DiPaolo

 

 

 

 

 

 

 

Title:

 

General Counsel

 

Title:

 

COO & General COunsel

 

 

 

 

 

 

 

Date:

 

April 29, 2015

 

Date:

 

May 1, 2015

 

 

 

5

--------------------------------------------------------------------------------

 

This Schedule 1.2 is attached to and made part of Amendment No. 5 by and between
ABG Juicy Couture, LLC, as successor in interest to L.C. Licensing, Inc.
(“Licensor”), and Movado Group, Inc. (“Licensee”), dated January 1, 2014.

Schedule 1.2

Licensed Marks

 

Trademark

 

Country

 

Registration Number

 

Status

 

JUICY COUTURE

Antigua & Barbuda

6485

Registered

JUICY COUTURE

Argentina

2092853

Registered

JUICY COUTURE

Aruba

23088

Registered

JUICY COUTURE

Australia

1033026

Registered

JUICY COUTURE

Azerbaijan

N201201407

Registered

JUICY

Canada

TMA719582

Registered

JUICY COUTURE

Caribbean Netherlands (BES – Bonaire, Eustatius, Saba)

1375

Registered

[g20150527015321527642.jpg]

China

7340932

Registered

JUICY

China

6005670

Registered

JUICY COUTURE

China

4054363

Registered

JUICY COUTURE

China

8477618

Registered

JUICY COUTURE

Bosnia & Herzegovina

BAZ047683

Registered

JUICY COUTURE

Brazil

830149155

Registered

JUICY COUTURE

Bulgaria

54236

Registered

[g20150527015321543643.jpg]

CTM

009302373

Registered

[g20150527015321559644.jpg]

CTM

9824608

Registered

[g20150527015321559645.jpg]

China

9303844

Registered

珠希酷图

China

6875262

Registered

JUICY COUTURE

Columbia

444868

Registered

JUICY COUTURE

Croatia

Z20041781

Registered

JUICY

CTM

009115775

Registered

JUICY COUTURE

CTM

005812458

Registered

JUICY COUTURE

Cuba

20040443

Registered

JUICY COUTURE

Curacao

10924

Registered

JUICY COUTURE

Cyprus

73380

Registered

JUICY COUTURE

Ecuador

1842-05

Registered

JUICY COUTURE

Egypt

200844

Registered

JUICY COUTURE

El Salvador

128 BOOK 42

Registered

JUICY COUTURE

Georgia

23160

Registered

JUICY COUTURE

Guatemala

136840

Registered

JUICY COUTURE

Haiti

199REG131

Registered

JUICY COUTURE

Honduras

94322

Registered

[g20150527015321621646.jpg]

Hong Kong

301313973

Registered

[g20150527015321621647.jpg]

Hong Kong

301871596

Registered

JUICY COUTURE

Hong Kong

300195480

Registered

6

--------------------------------------------------------------------------------

 

珠希酷圖 珠希酷图

Hong Kong

301484424

Registered

JUICY COUTURE

Iceland

5312004

Registered

JUICY COUTURE

India

1285521

Registered

JUICY COUTURE

Indonesia

IDM000119169

Registered

JUICY COUTURE

Indonesia

IDM000163572

Registered

[g20150527015321684648.jpg]

Indonesia

IDM000306979

Registered

JUICY COUTURE

Israel

217348

Registered

[g20150527015321699649.jpg]

Japan

5517321

Registered

JC (Design)

Japan

5343927

Registered

JUICY

Japan

5348222

Registered

JUICY COUTURE

Japan

4878014

Registered

JUICY COUTURE

Japan

5462443

Registered

JUICY COUTURE

Kazakhstan

40183

Registered

JUICY

Kuwait

88953

Registered

JUICY COUTURE

Kuwait

92236

Registered

JC (Design)

Macau

N/042019

Registered

JUICY COUTURE

Macau

N/020771

Registered

JC (Design)

Malaysia

2009005212

Registered

JUICY COUTURE

Malaysia

200513866

Registered

JUICY

Mexico

987591

Registered

JUICY COUTURE

Mexico

890699

Registered

[g20150527015321746650.jpg]

Mexico

1329976

Registered

JUICY COUTURE

Monaco

0424305

Registered

JUICY COUTURE

New Zealand

721667

Registered

JUICY COUTURE

Nicaragua

81384

Registered

JUICY COUTURE

Norway

230375

Registered

JUICY COUTURE

Oman

43004

Registered

JUICY COUTURE

Panama

20370801

Registered

JUICY COUTURE

Paraguay

273163

Registered

JUICY COUTURE

Peru

101349

Registered

JUICY COUTURE

Qatar

42891

Registered

JC (Design)

Republic of Korea (South)

450031967

Registered

JUICY COUTURE

Republic of Korea (South)

4006581820000

Registered

JUICY COUTURE

Russian Federation

313668

Registered

JUICY

Saudi Arabia

101721

Registered

JUICY COUTURE

Saudi Arabia

108013

Registered

[g20150527015321824651.jpg]

Singapore

T0903426C

Registered

JUICY COUTURE

Singapore

T0421350Z

Registered

[g20150527015321840652.jpg]

Singapore

T1104053D

Registered

JUICY COUTURE

South Africa

2004/06999

Registered

JUICY COUTURE

Switzerland

523483

Registered

JC (Design)

Taiwan

1393524

Registered

JUICY COUTURE

Taiwan

1213148

Registered

JUICY COUTURE

Taiwan

1174771

Registered

JUICY COUTURE

Ukraine

145169

Registered

JUICY

United Arab Emirates

94209

Registered

JUICY COUTURE

United Arab Emirates

57471

Registered

JUICY

United Kingdom

UK00002319404

Registered

7

--------------------------------------------------------------------------------

 

[g20150527015321918653.jpg]

United States of America

3395794

Registered

[g20150527015321918654.jpg]

United States of America

4158800

Registered

JUICY

United States of America

3381433

Registered

JUICY

United States of America

3763190

Registered

JUICY COUTURE

United States of America

3194741

Registered

JUICY COUTURE

United States of America

2978046

Registered

JUICY COUTURE

Turkey

200410546

Registered

JUICY COUTURE

Uruguay

358532

Registered

JUICY COUTURE

Venezuela

P266266

Registered

JUICY COUTURE

Vietnam

75487

Registered

 

 

 

8

--------------------------------------------------------------------------------

 

This Schedule 2.3(b) is attached to and made part of Amendment No. 5 by and
between ABG Juicy Couture, LLC, as successor in interest to L.C. Licensing, Inc.
(“Licensor”), and Movado Group, Inc. (“Licensee”), dated January 1, 2014.

Schedule 2.3(b)

 

[g20150527015322184655.jpg]

 

 

 

9

--------------------------------------------------------------------------------

 

This Schedule 3.1 is attached to and made part of Amendment No. 5 by and between
ABG Juicy Couture, LLC, as successor in interest to L.C. Licensing, Inc.
(“Licensor”), and Movado Group, Inc. (“Licensee”), dated January 1, 2014.

Schedule 3.1

Initial Term; Renewal Term

(a)

Initial Term: Effective Date – December 31, 2011.

Contract Year 1: Effective Date – December 31, 2005.

Contract Year 2: January 1, 2006 – December 31, 2006.

Contract Year 3: January 1, 2007 – December 31, 2007.

Contract Year 4: January 1, 2008 – December 31, 2008.

Contract Year 5: January 1, 2009 – December 31, 2009.

Contract Year 6: January 1, 2010 – December 31, 2010.

Contract Year 7: January 1, 2011 – December 31, 2011.

(b)

Renewal Threshold:   *  .

(c)

Renewal Term: January 1, 2012 – December 31, 2017.

Contract Year 8: January 1, 2012 – December 31, 2012.

Contract Year 9: January 1, 2013 – December 31, 2013.

Contract Year 10: January 1, 2014 – December 31, 2014.

Contract Year 11: January 1, 2015 – December 31, 2015.

Contract Year 12: January 1, 2016 – December 31, 2016.

Contract Year 13: January 1, 2017 – December 31, 2017.

(d)

Renewal Notice: Notice must be provided by March 31, 2011.

 

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

 

 

 

10

--------------------------------------------------------------------------------

 

This Schedule 3.3(g) is attached to and made part of Amendment No. 5 by and
between ABG Juicy Couture, LLC, as successor in interest to L.C. Licensing, Inc.
(“Licensor”), and Movado Group, Inc. (“Licensee”), dated January 1, 2014.

Schedule 3.3(g)

Minimum Net Sales

Initial Term:

(a)

Licensee shall achieve Net Sales of Approved Licensed Merchandise in the U.S. of
at least   *   in Contract Year 1 (2005).

(b)

Licensee shall achieve Net Sales of Approved Licensed Merchandise of at least
  *   in Contract Year 2 (2006).

(c)

For Contract Year 3 (2007) through and including Contract Year 7 (2011),
Licensee shall achieve Net Sales of Approved Licensed Merchandise of at least
the greater of: (i)   *   of the Net Sales from the immediately preceding
Contract Year, or (ii) the following base sales amount for such Contract Year:

 

Contract Year

Minimum Net Sales

3

*

4

*

5

*

6

*

7

*

Renewal Term:

(a)

Licensee shall achieve Net Sales of   *   in Contract Year 8 (2012).

(b)

Licensee shall achieve Net Sales of   *   in Contract Year 9 (2013).

(c)

For Contract Year 10 (2014) through and including Contract Year 13 (2017),
Licensee shall achieve Net Sales of Approved Licensed Merchandise of at least
the greater of: (i)   *   of the Net Sales from the immediately preceding
Contract Year, or (ii) the following base sales amount for such Contract Year:

 

Contract Year

Minimum Net Sales

10

*

11

*

12

*

13

*

 

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

 

 

 

11

--------------------------------------------------------------------------------

 

This Schedule 7.2 is attached to and made part of Amendment No. 5 by and between
ABG Juicy Couture, LLC, as successor in interest to L.C. Licensing, Inc.
(“Licensor”), and Movado Group, Inc. (“Licensee”), dated January 1, 2014.

Schedule 7.2

National Advertising, Marketing and Cooperative Advertising

Initial Term

(a)

Contract Year 1:   *  .

(b)

Contract Year 2 (2006) through and including Contract Year 7 (2011): the greater
of (i)   *  of Net Sales of Licensed Merchandise in the current Contract Year,
or (ii)    *  .

Renewal Term

(a)

Contract Year 8 (2012): the greater of (i)   *  of Net Sales of Licensed
Merchandise in Contract Year 8, minus   *   or (ii)   *  

(b)

Contract Year 9 (2013) through and including Contract Year 13 (2017): the
greater of (i)   *  of Net Sales of Licensed Merchandise in the current Contract
Year, or (ii)  *  . Without limiting the foregoing, Licensee shall expend no
less than   *   of actual Net Sales of Licensed Merchandise made to Licensor on
co-op marketing efforts with Licensee’s retail operations for expenditures
related to the promotion of the Licensed Mark in the following manners/mediums
(and any other manner/medium Licensor may hereafter pre-approve in writing):
national advertising (in addition to the Image Fund), co-op advertising, digital
medias, display materials and shop-in-shops, samples for merchandising,
promotions and incentives. For purposes of this Agreement, any amounts spent by
Licensee on co-op advertising (e.g., point of sale fixturing, imagery, etc.)
over and above the required National Advertising, Marketing and Cooperative
Advertising spend required hereunder shall be defined as the “Co-Op Spend.”

 

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

 

 

 

12

--------------------------------------------------------------------------------

 

This Schedule 7.3 is attached to and made part of Amendment No. 5 by and between
ABG Juicy Couture, LLC, as successor in interest to L.C. Licensing, Inc.
(“Licensor”), and Movado Group, Inc. (“Licensee”), dated January 1, 2014.

Schedule 7.3

Image Fund Payment

Initial Term

(a)

Contract Year 1 (2005):   *  .

(b)

Contract Year 2 (2006):   *  .

(c)

Contract Year 3 (2007) through and including Contract Year 7 (2011): the greater
of: (i)   *  , or (ii) (A) for any Net Sales from the immediately preceding
Contract Year that are less than or equal to   *  :   *   of such Net Sales; and
(B) for any Net Sales from the immediately preceding Contract Year that are in
excess of   *   of such Net Sales in excess of   *  . For example, if Licensee’s
Net Sales in a given Contract Year are Twenty-eight Million Dollars
($28,000,000), Licensee’s Image Fund Payment would be   *   plus   *  , for a
total Image Fund Payment of   *  .

Renewal Term

(a)

Contract Year 8 (2012) & Contract Year 9 (2013): the greater of: (i)   *  , or
(ii) (A) for any Net Sales from the immediately preceding Contract Year that are
less than or equal to   *   of such Net Sales; and (B) for any Net Sales from
the immediately preceding Contract Year that are in excess of   *   of such Net
Sales in excess of   *  . For example, if Licensee’s Net Sales in a given
Contract Year are Twenty-eight Million Dollars ($28,000,000), Licensee’s Image
Fund Payment would be *   plus   *  , for a total Image Fund Payment of   *  .

(b)

Contract Year 10 (2014): the greater of (i)   *  , or (ii)   *   of Net Sales
from the current Contract Year.

(c)

Contract Year 11 (2015) through and including Contract Year 13 (2017): all of
the following amounts: (i)   *  ; and (ii)   *   of Net Sales from the current
Contract Year that are in excess of   *   but less than or equal to   *   (half
of such amount to be defined herein as the “IFP Account”); and (iii)   *   of
Net Sales from the current Contract Year that are in excess of   *  .

 

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

 

 

 

13

--------------------------------------------------------------------------------

 

This Schedule 8.2 is attached to and made part of Amendment No. 5 by and between
ABG Juicy Couture, LLC, as successor in interest to L.C. Licensing, Inc.
(“Licensor”), and Movado Group, Inc. (“Licensee”), dated January 1, 2014.

Schedule 8.2

Guaranteed Minimum Royalties (GMR)

Initial Term

(a)

Contract Year 1 (2005):    *  .

(b)

Contract Year 2 (2006):   *  . For Contract Year 2 only, Sales Royalties in
excess of the GMR will only be payable on sales that generate Sales Royalty
revenue in excess of   *  .

(c)

Contract Year 3 (2007) through and including Contract Year 7 (2011): the greater
of (i)   *   of the actual Sales Royalty payable from the immediately preceding
Contract Year, or (ii) the following base sales amount for such Contract Year:

 

Contract Year

GMR

3

*

4

*

5

*

6

*

7

*

Renewal Term

(a)

Contract Year 8 (2012):   *.

(b)

Contract Year 9 (2013):   *.

(d)

Contract Year 10 (2014) through and including Contract Year 13 (2017): the
greater of (i)   *   of the actual Sales Royalty payable from the immediately
preceding Contract Year, or (ii) the following base sales amount for such
Contract Year:

 

Contract Year

GMR

10

*

11

*

12

*

13

*

 

 

Commencing on January 1, 2006 and throughout the remainder of the Term, the
Guaranteed Minimum Royalty for each Contract Year shall be paid in advance in
four (4) equal, quarterly installments, on the first (1st) day of each Calendar
Quarter.

 

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

14